Citation Nr: 0915149	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  02-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to a fee basis medical identification card.

2.  Entitlement to payment or reimbursement for expenses 
incurred in connection with unauthorized private medical 
services.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his private physician

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 2002 by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs Medical Center in New York, New York.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, forwarded the case to the Board.

In March 2003 and in June 2004, the Board remanded the case 
for additional development.  The case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The claimant is a Veteran seeking treatment for a 
service-connected disability.

2.  The Board lacks jurisdiction to address medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual.  

3.  The Board has jurisdiction to review a determination by a 
VA Medical Center that the Veteran was not eligible for fee 
basis outpatient treatment for service-connected disabilities 
on the basis that VA facilities are either (1) geographically 
inaccessible, or, (2) VA is not capable of providing the care 
or service required. 

4.  A private physician has reported that VA cannot provide 
needed PTSD treatment.  

5.  Payment or reimbursement of the cost of the private 
medical care received from 1999 to the present was not 
authorized in advance by VA.  

6.  VA PTSD treatment facilities have been geographically 
accessible throughout the appeal period.  

7.  The competent medical evidence addressing whether VA is 
capable of correctly managing all necessary drugs 
prescriptions without a private physician's oversight and 
supplemental treatment is in relative equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for a fee basis medical identification card 
are met.  38 U.S.C.A. § 1703, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.52 (2008).

2.  The criteria for the reimbursement for the claimed 
private medical services are met.  38 U.S.C.A. § 1703, 1728, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 17.52 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefits sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate 
care.  38 U.S.C.A. § 1703 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 17.52 (2008).

Hospital care or medical services will be authorized to a 
Veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a Veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
Veteran participating in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
or medical services for any of the reasons enumerated in Sec. 
17.48(j).

The Board's jurisdiction over eligibility issues arises under 
38 C.F.R. § 20.101 (2008).  Subsection 20.101(b) states that 
the Board's jurisdiction extends to questions of eligibility 
for hospitalization, outpatient treatment, and nursing home 
and domiciliary care; for devices such as prostheses, canes, 
wheelchairs, back braces, orthopedic shoes, and similar 
appliances; and for other benefits administered by the 
Veterans Health Administration; however, medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are thus beyond the Board's jurisdiction.  Typical examples 
of matters that are beyond the Board's jurisdiction include 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions that face the attending 
physician. 38 C.F.R. § 20.101(b) (2008).

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the Board had jurisdiction to review a determination by a VA 
Medical Center that denied eligibility for fee basis 
outpatient treatment for service-connected disabilities.  The 
Court noted that in determining whether a claimant would be 
eligible for fee basis outpatient medical care, a claimant 
must be a Veteran seeking treatment for a service-connected 
disability, and VA facilities must be either (1) 
geographically inaccessible or (2) not capable of providing 
the care or services that the claimant requires.  The Court 
stated that with regard to the latter factor, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, nor does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by § 20.101.  Meakin, 11 Vet. 
App. at 187.  Thus, as a general matter, the Board may review 
claim for eligibility for a fee basis medical identification 
card that would authorize payment for medical services for 
outpatient treatment outside the VA healthcare system.

Fee Basis Medical Identification Card

According to a May 2001 rating decision, the Veteran has one 
service-connected disability, that of post-traumatic stress 
disorder (PTSD).  It is rated 70 percent disabling.  TDIU has 
been granted effective from December 11, 1997.  Because he 
has a total disability permanent in nature from a service-
connected disability, he meets the disability criteria for 
receiving fee basis medical services, as set forth at 38 
C.F.R. § 17.52(a)(3).  Consequently, the Board must determine 
whether the VA Medical Center is capable of providing the 
medical treatment the Veteran needs and whether it is 
geographically accessible.  38 C.F.R. § 17.52(a) (2008).

In his April 2002 notice of disagreement, the Veteran 
asserted that the Northport VA Medical Center is incapable of 
providing electro-convulsive therapy (ECT) that has been 
provided by his private health care provider.  In his August 
2002 substantive appeal, he reported that it had taken a 
decade for private doctors to earn his trust and faith in 
order to correctly treat his PTSD.  

VA outpatient treatment reports include an August 1999 VA 
mental health clinic report that notes that the Veteran 
presented himself to a VA Medical Center and requested 
outpatient ECT.  

In January 2002, the Veteran's treating private psychiatrist, 
K. Ditkowsky, M.D., reported that ECT is the only treatment 
option for the Veteran that has proven effective.  The doctor 
noted that the VA Northport ECT site was too far from the 
Veteran to be useful to him. 

In October 2002, Dr. Ditkowsky reported that the necessary 
treatment was such that VA could not provide it, but also 
noted that blame for that shortcoming rested on both the 
Veteran and VA.  Dr. Ditkowsky explained that the Veteran's 
inadequate response to medication necessitated ECT.  Even 
slight alterations in the Veteran's medical regimen had led 
to severe mental deterioration.  The doctor stated, 
"Unfortunately, the VA has been unable to provide [the 
Veteran] with the same regimen.  The severe deterioration 
noted in his condition necessitated his buying medication out 
of pocket despite having limited resources."  The doctor 
then noted that VA physicians can perform ECT at the VA 
Medical Center in a capable manner, but that the Veteran 
mistrusts those physicians.   

In October 2002, the Veteran testified before the undersigned 
Veterans Law Judge that he attempted to switch from private 
psychiatric care to VA care and that Dr. Ditkowsky faxed all 
the necessary treatment reports to VA in preparation for this 
change, but that upon arrival at the VA Medical Center for 
his first appointment, a VA psychiatrist told him that all 
the faxed private medical reports had been lost.  This led to 
an argument.  The Veteran left the Medical Center and lost 
confidence in the VA system.  The Veteran stressed that he 
did all he could to insure that the VA Medical Center had the 
necessary medical records prior to his appointment and that 
VA nevertheless lost those records.  

At the hearing, the Veteran testified that more recently he 
had seen another VA physician who did not prescribe certain 
medication that he needs.  He noted that VA would perform 
ECT, but the facility is 40 miles from his home, which is too 
far.  Also, he testified that a newly assigned VA physician 
at that location had gained notoriety for killing three 
patients and thus could not be trusted.  He testified that 
although VA would transport him the 40 miles to and from ECT, 
he would still have to make trips there for prescription 
refills at his own expense, because these drugs cannot be 
shipped by mail.

At the hearing, Dr. Ditkowsky appeared on behalf of the 
Veteran.  The doctor testified that he had treated the 
Veteran for about 10 years.  Dr. Ditkowsky noticed during 
this time that although VA agreed to provide the Veteran's 
medication, the dosages varied such that the Veteran did not 
get what he needed.  The doctor described a history of VA 
"medication errors."  The doctor testified that the Veteran 
needed ECT for PTSD, but had not received it in almost three 
years.  The doctor testified to the effect that the Veteran 
had trust issues with VA over lost paperwork and that a VA 
psychiatrist whom the Veteran trusted had since left VA.  
Moreover, the doctor testified, since that psychiatrist left, 
VA could no longer offer ECT. 

Dr. Ditkowsky testified that he even attempted to assist in 
scheduling the Veteran's psychiatric appointments with VA, 
but that these appointments would each be delayed or become 
unavailable.  Dr. Ditkowsky wound up feeling badly because he 
was setting up the Veteran to be miserable.  Dr. Ditkowsky 
also testified that he had personal knowledge of the fact 
that VA would not fill the Veteran's prescription correctly, 
which required that the Veteran pay out-of-pocket for a 
private pharmacy to fill it.  Dr. Ditkowsky re-iterated that 
when Dr. G., left VA, their ECT program stopped before the 
Veteran received his first VA ECT treatment.  

Dr. Ditkowsky also testified to the effect that the distance 
between the Veteran's home and the VA Medical Center was such 
that it is logistically hard for the Veteran to get there, 
especially because the Veteran had a memory problem.  

In November 2003, a VA physician reviewed the medical history 
and reported that Northport VA Medical Center can and always 
has been able to provide outpatient ECT services.  Concerning 
VA's losing the Veteran's records, the physician noted that 
the VA fax machine is not reliable unless one makes a follow-
up telephone call to insure that the fax was received.  The 
physician noted that Dr. G's departure from VA did not 
disrupt VA's ECT program and that VA determined that the 
Veteran did not need ECT.  The physician also felt that the 
location of the VA Medical Center was reasonably accessible 
to the Veteran, based on the Veteran's use of the facility 
for other care.  

In June 2004, the Board remanded the case for additional 
development, including obtaining evidence of specific private 
psychotherapy.  In response, Dr. Ditkowsky submitted an 
itemized account of treatment and charges dating from 1992 to 
2005.  

The above facts highlight three main areas of dispute.  The 
first dispute is the Veteran's need for ECT and various 
prescription drugs for his service-connected PTSD.  His 
private physician makes a compelling argument for the need 
for ECT; however, a VA physician disputes this fact and has 
stated that the Veteran does not need ECT.  Both agree that 
the Veteran needs a regimen of prescription drugs.  The Board 
need not resolve a dispute concerning necessary treatment or 
choice of prescription drugs because the determination of the 
need for and appropriateness of specific types of medical 
care and treatment, including drugs, are not adjudicative 
matters and are beyond the Board's jurisdiction.  38 C.F.R. 
§ 20.101 (b).  

The second dispute is whether VA's facilities are 
geographically inaccessible.  The Board does have 
jurisdiction to decide this dispute.  Meakin, supra.  With 
respect to accessibility of a VA facility, in January 2002, 
the Veteran's private physician reported that Northport VA 
Medical Center was too far away to be useful.  VA outpatient 
treatment reports reflect, however, that the Veteran is able 
to access the Northport VA Medical Center.  The Board 
therefore finds sufficient competent evidence that VA 
facilities are geographically accessible to the Veteran.  

The final issue is whether VA is capable of providing the 
care or services required.  Both physicians (VA and private) 
agree that a regimen of prescription drugs is necessary to 
treat the Veteran's PTSD.  Dr. Ditkowsky testified concerning 
VA's history of "medication errors" and the resulting lack 
of trust in VA health care that this caused.  This failure to 
earn the necessary trust in order to treat PTSD reflects on 
VA's capability of providing a required care or service.  

In rebuttal, in the November 2003 report, the VA reviewing 
physician stated that VA offers a full continuum of 
medication and that the Veteran is "fairly stable" on 
current medication.  The VA physician appears to concede that 
this stability has been achieved through a combination of 
drugs supplied privately and those supplied by VA.  While the 
VA physician strongly disfavors treatment by a VA 
psychiatrist and a private psychiatrist, the claims file 
reflects that no solution has been found to the lack of trust 
issue during the 10-year appeal period.  Thus, it is unclear 
that VA is capable of correctly managing all prescriptions 
without a private physician's oversight and supplemental 
treatment.  It is also unclear that VA is capable of 
fostering the trust needed for effective PTSD treatment in 
this particular case.  

Taking special note that the matter of whether a particular 
drug or treatment regiment should be prescribed is beyond the 
Board's jurisdiction, the issue here is not whether a 
particular drug or treatment should be prescribed, but 
whether VA is capable of supplying the necessary care.  The 
private medical opinion and the VA medical opinion appear to 
be based on essentially correct facts.  Although they arrive 
at opposite conclusions concerning VA's capability to furnish 
the necessary medical treatment, because they are based on 
correct facts, each must be afforded probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  

Because the positive and negative opinions concerning VA's 
capability of providing necessary treatment appear to be 
equally probative or persuasive, the evidence concerning the 
issue is in relative equipoise.  This invokes the benefit of 
the doubt doctrine.  "When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant."  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Entitlement to a fee basis 
medical identification card is granted.

Payment or Reimbursement for Expenses Incurred in connection 
with Unauthorized Private Medical Services

The claim for VA payment or reimbursement of non-emergent 
medical services received in non-VA facilities is governed by 
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52 in a manner similar to 
entitlement to a fee basis medical identification card.  The 
Veteran has requested reimbursed for the private health care 
provided for service-connected PTSD.  In April 1999, his 
private psychiatrist reported that private ECT treatment was 
discontinued due to lack of insurance coverage. 

As noted above, the law limits VA's payment for private 
medical services to instances where VA facilities are 
geographically inaccessible or were not capable of furnishing 
necessary care or services.  The Veteran has alleged that 
either of these factors has been present since April 1999. 

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For non-
service-connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

Thus, the question is whether VA or other Federal facilities 
were not feasibly available and, if not, an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, 38 C.F.R. § 17.53 states that a VA 
facility may be considered not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center.  
38 C.F.R. § 17.1002(c).

The record does not establish that the VA medical facility 
was geographically unavailable to provide the Veteran with 
medical treatment for PTSD.  In fact, the Veteran uses the 
medical facility routinely.  On the other hand, the private 
physician testified that attempts to schedule VA psychiatric 
care for the Veteran have proven to be a disappointment.  The 
private psychiatrist said that he could not get a VA PTSD 
clinic appointment scheduled for the Veteran, or, when such 
appointment was made, VA could not keep it. 

Based on the foregoing evidence, including the Veteran's 
testimony and Dr. Ditkowsky's testimony, there is a 
reasonable doubt as to whether a VA medical facility is 
capable of providing the treatment in question.  This doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board must find that the Veteran is eligible to receive 
reimbursement for the reasonable value of the PTSD treatment 
in question under the provisions of 38 U.S.C.A. §§ 1703, 
1728; 38 C.F.R. § 17.52.




ORDER

A fee basis medical identification card is granted.

Payment or reimbursement for claimed expenses incurred in 
connection with unauthorized private medical treatment for 
PTSD is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


